Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   This Office action is in response to communication filed on 09/13/2021. Currently claims 1-22 are pending in the application, with claims 9-16 are withdrawn from consideration. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, 17-20, and 22 are rejected under AIA  35 U.S.C. 103 as being obvious over Nimmakayala et al. (US Patent Application Publication No. 2004/0146792 A1), hereafter, referred to as “Nimmakayala”, in view of Choi et al. (US Patent Application Publication No. 2004/0090611 A1), hereafter referred to as “Choi”.

	Regarding claim 1, Nimmakayala teaches in Fig. 9, an imprint lithography method to transfer a pattern from a template to a wafer surface. Nimmakayala teaches in Fig. 2 to identify the dimensional attribute of the first active area by defining the protrusions (element 28b), and recessions (element 28a) in the active template area defining the pattern to be transferred, and teaches the second active area on the surface of the substrate (element 36 of wafer 30), where the pattern would be transferred. Nimmakayala teaches that the size of the recorded pattern would appear to be magnified and/or reduced, when compared with the original pattern during the imprinting process, which would result in a magnification distortion, and also teaches methods to correct the error (abstract).   Nimmakayala teaches that specifically, distortions in the pattern recorded into imprinting layer 34 may arise from, 

		Nimmakayala also teaches another characteristic that is desirable to control is the “out-of-plane distortion” (para. [0037]). Nimmakayala teaches in Fig. 9 to measure the out of plane distortion of the template and wafer shown in Fig. 1 and 2 (para. [0015]).  To that end, Nimmakayala teaches that it has been found beneficial to ensure minimization of the shear force to which mold 28 and/or the region of wafer 30 in which a pattern is to be recorded is subjected.  It is desired that this shear force is zero.  This allows obtaining uniform bending of mold 28 and/or the region of wafer 30 in which the pattern is to be recorded. To provide out-of-plane distortion correction, Nimmakayala teaches a chucking system 40 includes a shaping device 71 having a plurality of rigid pillars 72 each of which is positioned between two spaced-apart bladders 73a and 73b as shown in Fig. 10 (para. [0041]).  Each pillar 72-bladders 73a and 73b combination defines a bending device.  Positioned between bending devices is a cavity 74 that is surrounded by support 75.  Chuck body 42 rests against support 75.
		


		Nimmakayala teaches that during this pattern transfer process magnification errors may occur when the region of wafer 30, in which the original pattern is to be recorded, has an area smaller or larger than the original pattern.  As a solution to the problem Nimmakayala teaches in Fig. 9, to control of the relative dimensions between the original pattern and the recorded pattern is provided by bending of mold 28 and wafer 30, out the neutral, i.e., unbent, state (para. [0029]).  Nimmakayala teaches in Fig. 4 and 9, that the compensation for magnification errors is achieved by bending both template 26 and wafer 30.  In this manner it is possible to obtain a desired amount of relative dimensional variations between a pattern on mold 28 and the region upon wafer 30 where the original pattern is to be recorded.  For example, to magnify the original pattern on mold 28, template 26 would be bent so that surface 28c forms a convex shape.  Surface 32 of wafer 30 would be bent to form a concave shape (para. [0036]).  Nimmakayala teaches in Fig. 12, at step 204, after contact with beads by mold 28, wafer 30 and template 26 are concurrently bent to produce a contoured surface in the region and an arcuate surface on mold 28 (para. [0046]). Nimmakayala further teaches in Fig. 10 two different pumping system, one for the chucking system (element 40) (pumping system designated as element 70) and another pumping system for the wafer (element 30), that are used to apply the pressure to the template, and the substrate so that the active area of the template and the substrate are bend as shown in the Fig. 9 that would result in the desired magnification correction.

The recited steps claimed in the instant application are all being taught by Nimmakayala and Choi.  Additionally, Nimmakayala also teaches that it is desired to minimize the out-of-plane distortion when achieving a desired magnification (para. [0036]).  So, Nimmakayala teaches to first compensate for the out-of-plane distortion, and then perform the steps to achieve the desired magnification correction. Nimmakayala teaches that the dimensional variations, which may be due in part to thermal fluctuations, as well as, inaccuracies in previous processing steps that produce what is commonly referred to as magnification errors (para. [0025]), therefore, it would be obvious that the desired magnification error correction would be determined before any contacting process. Additionally, Nimmakayala teaches to perform the correction sequence in similar sequence as recited in the instant application. It is also noted from preceding paragraphs that Choi teaches to applying back pressure using the pumping system (element 70) as a means to apply bending force, which would be a substitute to put the pressure on the template instead of the pillar and bladder system as taught by Nimmakayala, for the magnification correction.  Therefore, it would have been obvious to a person of ordinary skill in the art to apply additional back pressure (for bending purpose) to accomplish the desired magnification correction after applying back pressure to compensate for the out-of-plane distortion.

Regarding claim 2, Nimmakayala teaches that the original pattern (mold) is the template (element 28), and the transferred pattern is on the substrate wafer (element 30).  Therefore, it would have been obvious to any ordinary artisan that the template would be master template depicting the original pattern, and the transferred pattern onto the substrate would be a negative replica of the template.

Regarding claim 3, Nimmakayala teaches that it is desired that the mold pattern (element 28) have the dimensions commensurate with the dimensions of a region of the substrate wafer (element 30) upon which the pattern is to recorded to prevent the distortions in the pattern recorded into the imprinting layer (element 34) (para. [0025]). Therefore, the distortion of the pattern that would be recorded (which is designated as magnification distortion) on the second active area of the wafer substrate, when the region of the wafer (element 30) in which the original pattern is to recorded exceeds the area of the original pattern or the area is smaller than the original patter.  It would have been obvious to any ordinary artisan that the measurements needs to be done before the contacting process so that the steps for magnification corrections can be taken before the contacting process where the dimensions would commensurate with each other (mold pattern and the wafer substrate).

		Regarding claim 4, Nimmakayala teaches that there are two aspects of correction performed during the imprinting process. Nimmakayala teaches that the size of the recorded pattern would appear to be magnified and/or reduced, when compared with the original pattern during the imprinting process, which would result in a magnification distortion, and also teaches methods to correct the magnification error (abstract) by applying pressure to bend the surfaces.   Nimmakayala also teaches a second characteristic that is desirable to control is the “out-of-plane distortion” (para. [0037]).  Nimmakayala teaches uniform bending of mold 28 and/or the region of wafer 30 in which the pattern is to be recorded to provide out-of-plane distortion correction by using plurality of rigid pillars that are positioned between two spaced-apart bladders 73a and 73b as shown in Fig. 10 (para. [0041]). However, Choi teaches in Fig. 8 

		Regarding claim 5, Nimmakayala teaches that the out-of-plane distortion correction would be achieved by selectively activating the bladder by selectively causing bending of the body.  For example, Nimmakayala teaches to provide the mold body (element 28) to be a convex surface by expanding a bladder (element 73b) (para. [0042]), and also to provide mold 

		Regarding claims 6-7, Nimmakayala teaches in Fig. 9, that in the imprint lithography process the application of additional back pressure to the template, to the substrate or both.  To that end Nimmakayala specifically teaches in in Fig. 9 the control of relative dimensions between the original pattern and the recorded pattern would be provided by bending of the mold 28 (template), and the wafer 30 (substrate). It would have been obvious to any ordinary artisan that based on Fig. 9, that the process involves applying of a positive additional pressure to the template to create a convex profile on the mold (template), and applying an additional negative back pressure to the wafer 30 (substrate) to create a concave profile that would increase the size of the second active area (where the pattern would be transferred) based on the desired magnification correction. 

		Additionally, Nimmakayala also teaches that the magnification results when a region of wafer 30 (substrate), in which the original pattern is to recorded exceeds the area of the original pattern (mold 30), or the region of wafer 30 (substrate), in which the original pattern is to be recorded, has an area smaller than the original pattern (mold 30).  Therefore, it would have been obvious to any ordinary artisan that the situation would reverse for the latter case from the former case, and as such, the process involves applying of a negative additional pressure to the template to create a concave profile on the mold (template), and applying an additional positive back pressure to the wafer 30 (substrate) to create a convex profile that 

		Regarding claim 8, Nimmakayala teaches in Fig. 2, 3 and 4 that after the imprint head moves the template closer to the wafer 30 (substrate), and as the desired distance is achieved, the mold pattern touches (mechanical contact) the imprinting layer and creates a pattern on the substrate using the resist material (para. [0021] - [0024]).  Nimmakayala further teaches that the radiation source produces actinic radiation that polymerizes and cross-links (equivalent to cure) the imprint resist material on the second active area (wafer substrate).

	Regarding claim 17, Nimmakayala teaches in Fig. 9, an imprint lithography method to manufacture an article by transferring a pattern from a template to a wafer surface. Nimmakayala teaches in Fig. 2 to identify the dimensional attribute of the first active area by defining the protrusions (element 28b), and recessions (element 28a) in the active template area defining the pattern to be transferred, and teaches the second active area on the surface of the substrate (element 36 of wafer 30), where the pattern would be transferred. Nimmakayala teaches that the size of the recorded pattern would appear to be magnified and/or reduced, when compared with the original pattern during the imprinting process, which would result in a magnification distortion, and also teaches methods to correct the error (abstract).   Nimmakayala teaches that specifically, distortions in the pattern recorded into imprinting layer 34 may arise from, inter alia, dimensional variations of imprinting layer 34 and wafer 30.  These dimensional variations, which may be due in part to thermal fluctuations, as 

		Nimmakayala also teaches another characteristic that is desirable to control is the “out-of-plane distortion” (para. [0037]).  To that end, Nimmakayala teaches that it has been found beneficial to ensure minimization of the shear force to which mold 28 and/or the region of wafer 30 in which a pattern is to be recorded is subjected.  It is desired that this shear force is zero.  This allows obtaining uniform bending of mold 28 and/or the region of wafer 30 in which the pattern is to be recorded. To provide out-of-plane distortion correction, Nimmakayala teaches a chucking system 40 includes a shaping device 71 having a plurality of rigid pillars 72 each of which is positioned between two spaced-apart bladders 73a and 73b as shown in Fig. 10 (para. [0041]).  Each pillar 72-bladders 73a and 73b combination defines a bending device.  Although two bending devices are shown being spaced-apart, additional bending devices are usually present.  Positioned between bending devices is a cavity 74 that is surrounded by a support 75.  Chuck body 42 rests against support 75.
		
 Nimmakayala thereby teaches in lower section of Fig. 10 similar pillar and bladder structure (as on the template, element 40 side) to perform similar out-of-plane correction for the wafer (element 30) (substrate) side. Therefore, it would also have been also obvious to an ordinary artisan that back pressure would be applied to the wafer side as well to correct the out-of-plane distortion of the substrate based on the teaching of Choi by substituting the pillar and bladder structure with the pumping system to compensate 
 
	Nimmakayala teaches in Fig. 2, 3 and 5 the process of contacting an imprint resist ((element 36) positioned on the substrate (element 30) with the template (element 28), and the pattern from the template is recorded in the imprinting layer (element 34) is produced, in part by mechanical contact with the mold (template 28) (para. [0022]).  To that end, imprint head 18 reduces the distance to allow the imprinting layer 34 to come into contact with the mold, spreading the beads (resist material) so as to form the imprinting layer with a contiguous formation of material 36a over the surface 32.  However as explained earlier, Nimmakayala teaches that during this pattern transfer process magnification errors may occur when the region of wafer 30, in which the original pattern is to be recorded, has an area smaller or larger than the original pattern.  As a solution to the problem Nimmakayala teaches in Fig. 9, to control of the relative dimensions between the original pattern and the recorded pattern is provided by bending of mold 28 and wafer 30, out the neutral, i.e., unbent, state (para. [0029]).  Nimmakayala also teaches in Fig. 4 and 9, that the compensation for magnification errors is achieved by bending both template 26 and wafer 30.  In this manner it is possible to obtain a desired amount of relative dimensional variations between a pattern on mold 28 and the region upon wafer 30 where the original pattern is to be recorded.  For example, to magnify the original pattern on mold 28, template 26 would be bent so that surface 28c forms a convex shape.  Surface 32 of wafer 30 would be bent to form a concave shape (para. [0036]).  Nimmakayala teaches in Fig. 12, at step 204, after contact with beads by mold 28, wafer 30 and template 26 are concurrently bent to produce a contoured surface in the region and an arcuate surface on mold 28 (para. [0046]). Nimmakayala further teaches in Fig. 

		Nimmakayala also teaches in Fig. 2, 3 and 4 that after the imprint head moves the template closer to the wafer 30 (substrate), and as the desired distance is achieved, the mold pattern touches (mechanical contact) the imprinting layer and creates a pattern on the substrate using the resist material (para. [0021] - [0024]).  Nimmakayala further teaches that the radiation source produces actinic radiation that polymerizes and cross-links (equivalent to cure) the imprint resist material on the second active area (wafer substrate).  Nimmakayala further teaches in Fig. 12, at step 210, the process of separating the mold (template) from the solidified liquid material (polymeric material), and in the process teaches the transferring of the pattern from the mold to the wafer 30 (substrate) to produce the article.

The recited steps claimed in the instant application are all being taught by Nimmakayala and Choi.  Additionally, Nimmakayala also teaches that it is desired to minimize the out-of-plane distortion when achieving a desired magnification (para. [0036]).  Therefore, Nimmakayala teaches to first compensate for the out-of-plane distortion, and then perform the steps to achieve the desired magnification correction. Nimmakayala teaches that the dimensional variations, which may be due in part to thermal fluctuations, as well as, inaccuracies in previous additional back pressure (for bending purpose) to accomplish the desired magnification correction after applying back pressure to compensate for the out-of-plane distortion.

Regarding claim 18, Nimmakayala teaches that the original pattern (mold) is the template (element 28), and the transferred pattern is on the substrate wafer (element 30).  Therefore, it would have been obvious to any ordinary artisan that the transferred pattern onto the substrate would be a negative replica of the template.

Regarding claim 19, Nimmakayala teaches that the original pattern (mold) is the template (element 28), and the transferred pattern is on the substrate wafer (element 30). Therefore, this imprint process would create a replica of the original template on the substrate.  However, it would be obvious to a person of ordinary skill in the art at the time of filing the claimed invention, that the created pattern would be used a mold of the template for the 

	Regarding claim 20, Nimmakayala teaches in Fig. 9, an imprint lithography method to transfer a pattern from a template to a wafer surface. Nimmakayala teaches in Fig. 2 to identify the dimensional attribute of the first active area by defining the protrusions (element 28b), and recessions (element 28a) in the active template area defining the pattern to be transferred, and teaches the second active area on the surface of the substrate (element 36 of wafer 30), where the pattern would be transferred. Nimmakayala teaches that the size of the recorded pattern would appear to be magnified and/or reduced, when compared with the original pattern during the imprinting process, which would result in a magnification distortion, and also teaches methods to correct the error (abstract).   Nimmakayala teaches that specifically, distortions in the pattern recorded into imprinting layer 34 may arise from, inter alia, dimensional variations of imprinting layer 34 and wafer 30.  These dimensional variations, which may be due in part to thermal fluctuations, as well as, inaccuracies in 

		Nimmakayala also teaches another characteristic that is desirable to control is the “out-of-plane distortion” (para. [0037]). Nimmakayala teaches in Fig. 9 to measure the out of plane distortion of the template and wafer shown in Fig. 1 and 2 (para. [0015]).  To that end, Nimmakayala teaches that it has been found beneficial to ensure minimization of the shear force to which mold 28 and/or the region of wafer 30 in which a pattern is to be recorded is subjected.  It is desired that this shear force is zero.  This allows obtaining uniform bending of mold 28 and/or the region of wafer 30 in which the pattern is to be recorded. To provide out-of-plane distortion correction, Nimmakayala teaches a chucking system 40 includes a shaping device 71 having a plurality of rigid pillars 72 each of which is positioned between two spaced-apart bladders 73a and 73b as shown in Fig. 10 (para. [0041]).  Each pillar 72-bladders 73a and 73b combination defines a bending device.  Positioned between bending devices is a cavity 74 that is surrounded by support 75.  Chuck body 42 rests against support 75.
		
		But Nimmakayala fails to teach explicitly that the back pressure is used to apply the pressure on the template to correct the out-of-plane distortion, rather it uses the pillar and 

immakayala teaches that during this pattern transfer process magnification errors may occur when the region of wafer 30, in which the original pattern is to be recorded, has an area smaller or larger than the original pattern.  As a solution to the problem Nimmakayala teaches in Fig. 9, to control of the relative dimensions between the original pattern and the recorded pattern is provided by bending of mold 28 and wafer 30, out the neutral, i.e., unbent, state (para. [0029]).  Nimmakayala teaches in Fig. 4 and 9, that the compensation for magnification errors is achieved by bending both template 26 and wafer 30.  In this manner it is possible to obtain a desired amount of relative dimensional variations between a pattern on mold 28 and the region upon wafer 30 where the original pattern is to be recorded.  For example, to magnify the original pattern on mold 28, template 26 would be bent so that surface 28c forms a convex shape.  Surface 32 of wafer 30 would be bent to form a concave shape (para. [0036]).  Nimmakayala teaches in Fig. 12, at step 204, after contact with beads by mold 28, wafer 30 and template 26 are concurrently bent to produce a contoured surface in the region and an arcuate surface on mold 28 (para. [0046]). Nimmakayala further teaches in Fig. 10 two different pumping system, one for the chucking system (element 40) (pumping system designated as element 70) and another pumping system for the wafer (element 30), that are used to apply the pressure to the template, and the substrate so that the active area of the template and the substrate are bend as shown in the Fig. 9 that would result in the desired magnification correction.
The recited steps claimed in the instant application are all being taught by Nimmakayala and Choi.  Additionally, Nimmakayala also teaches that it is desired to minimize the out-of-plane distortion when achieving a desired magnification (para. [0036]).  So, Nimmakayala teaches to first compensate for the out-of-plane distortion, and then perform the steps to achieve the additional back pressure (for bending purpose) to accomplish the desired magnification correction after applying back pressure to compensate for the out-of-plane distortion.

Regarding claim 22, Nimmakayala teaches in Fig. 9, an imprint lithography method to transfer a pattern from a template to a wafer surface where the out of plane distortion of the template, the substrate or both results in a convex, or concave distortion, and the purpose of application of the back pressure is to reverse the phenomena.  Therefore, it would have been obvious to any ordinary artisan that the out-of-plane distortion of the template, substrate, or both is compensated such that the measured out-of-plane distortion of the template, the substrate is pushed towards a flat profile.

Allowable Subject Matter

Claim 21 is objected to as being directly or indirectly dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject
matter:

Regarding claim 21, the prior art of references do not teach or fairly suggest the (by
themselves or in combination) an imprint lithography method comprising “applying the back pressure to the template through a first chamber recessed into the template above the first active region, the substrate through a second chamber recessed into the substrate under the second active region, or both the template and the substrate, to compensate for the measured out-of-plane distortion of the template, the substrate, or both prior to determining the magnification correction.”

Responses to Arguments

Applicant’s argument filed on 08/17/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to amended claims 1, 17, and 20 have been considered, but is not persuasive.  The Examiner maintains that Nimmakayala et al. (US Patent 

However, the examiner has indicated that the new Claim 21 is objected to as being directly or indirectly dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims because of recitation of subject matter not taught by Nimmakayala and Choi.

Because the rejections are being maintained on the independent claims, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time)

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742